Citation Nr: 0834861	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased amount of accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He had additional active military service 
from November 1950 to December 1951.  The appellant is the 
son of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1943 to December 1945.  He had additional active 
military service from November 1950 to December 1951.  

2.  The appellant's mother (D.B.), and surviving spouse of 
the veteran, was granted entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 by way of a Board decision dated in 
November 2000.

3.  D.B. died in September 1999.

4.  The Board had no jurisdiction to issue the decision of 
November 2000.  That decision has been vacated and D.B.'s 
claim dismissed.

5.  The appellant was born in February 1959 and was over 23 
years old at the time of his claim for VA benefits in 
December 2000.

6.  The appellant was not permanently incapable of self-
support before the age of 18.

7.  The appellant, as representative of D.B.'s estate, was 
granted benefits in the amount of $3,176.62 by the RO in 
February 2002.  


CONCLUSION OF LAW

The appellant is not entitled to an increased amount of 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran died in February 1994.  His surviving spouse, 
D.B., submitted a claim for various benefits, to include DIC, 
in April 1994.  She was granted entitlement to nonservice-
connected disability pension benefits in April 1994.  The RO 
denied her claim for DIC benefits that same month.

D.B. appealed the decision.  The Board granted the claim for 
DIC benefits by way of a decision dated November 21, 2000.

The appellant notified the RO in December 2000 that D.B. had 
died in September 1999.  He also informed the RO that he was 
the executor of her estate and submitted evidence of that 
fact.  The Board notes that there is evidence of record to 
establish the appellant as the son of the veteran and D.B.  
The veteran previously submitted a copy of the birth 
certificate for the appellant that reported a date of birth 
in February 1959.  

The appellant submitted VA Form 21-609, Application for 
Amounts Due Estates of Person Entitled to Benefits, and asked 
that the estate be granted the benefits due to his mother.  
He listed unpaid funeral expenses for the appellant as well 
as several debts, to include credit card and mortgage 
obligations.  The form also listed the appellant, a brother, 
and a sister.  All three were children of the veteran and 
D.B. and were in their 40's.

The RO denied the claim by way of a decision dated in 
February 2001.  The RO noted that there were no accrued 
benefits payable at the time of D.B.'s death.  The RO 
informed the appellant that the Board decision was issued 
after the death of D.B. and was void.  

The appellant disagreed with the denial.  He noted that the 
benefits were due D.B.  He further noted that, since she 
passed away before they were granted, the benefits should be 
due to the children.  He claimed that if D.B.'s claim had 
been adjudicated in a timely manner, she would have received 
the DIC benefits prior to her death.

The RO issued a rating decision in July 2001.  The RO 
determined that there were accrued benefits payable on the 
death of D.B., based on evidence already in the claims folder 
at the time of her death.  The RO held that entitlement to 
DIC benefits, under 38 U.S.C.A. § 1318, was in order.  

The RO issued a letter that explained the basis for the grant 
of DIC benefits on an accrued basis in February 2002.  The 
letter further explained that reimbursement of bills for last 
illness and burial of the deceased is payable if a request, 
along with proof of payment, is received within one year of 
the decision.  The letter noted that the appellant had 
submitted evidence of payment of $3,176.62 to a funeral home 
on behalf of D.B.  Accrued benefits for the reimbursement of 
that amount was granted.  The appellant was advised that, if 
he paid any other bills for D.B.'s last illness and/or 
burial, as the administrator of the estate, he should submit 
his request [for reimbursement] along with proof of payment 
as soon as possible.  

The appellant acknowledged receipt of the payment of 
$3,176.62 in November 2002.  He also noted that accrued 
benefits were benefits that were due a beneficiary, but not 
paid, prior to the beneficiary's death.  He stated that D.B. 
died in September 1999 after repeated attempts to resolve her 
entitlement to DIC benefits.  Her appeal was granted by the 
Board in November 2000.  The appellant contended that he, and 
his brother and sister, were due the total amount of DIC that 
would have been due to D.B. and not paid prior to her death.  

The RO denied the claim in November 2002.  The RO informed 
the appellant of the bases that allowed for the payment of 
accrued benefits.  These included the spouse of the deceased 
veteran, minor, helpless or schoolchildren, or children, or 
parents.  The RO further informed the appellant that accrued 
benefits were payable on the death of a surviving spouse to 
the veteran's children, as defined in the regulations.  This 
was limited to reimbursement only.  The notification letter 
provided further detailed explanations as to who could claim 
reimbursement for last expenses.  

The appellant submitted a statement in October 2003.  He 
repeated his assertion that the entire amount of DIC benefits 
should be paid.  He maintained that, if D.B.'s claim had been 
processed in a timely manner, she would have been receiving 
the DIC benefit for approximately 2 1/2 years prior to her 
death.  

The appellant submitted a notice of disagreement in November 
2003.  He repeated his assertion that D.B.'s claim was not 
worked in a timely manner.  He said she would have received 
DIC benefits for two years prior to her death.  He also 
requested that the RO not "... wait for due process.  Forward 
my appeal to the Board of Veterans[s'] Appeals."  He 
essentially made the same argument with his substantive 
appeal of January 2005.  He contended that D.B. would have 
been awarded the benefits, prior to her death, if her claim 
had been worked in a timely manner.  Thus, the DIC benefits 
should be awarded to the estate.  

The appellant's case was certified on appeal to the Board in 
February 2005.  The case was routed to the appellant's 
representative for presentation of argument in April 2006.  
Unfortunately, it remained with his representative until July 
2008.  Upon its return to the Board, administrative action 
had to be taken to vacate the Board decision of November 21, 
2000, and then to dismiss the appeal of D.B. before the 
current decision on the appellant's claim could be issued.

II.  Analysis

The appellant's mother, D.B., was awarded entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 by way of the Board 
decision of November 2000.  As noted, this decision was in 
error as D.B. had died prior to the issuance of the decision.  
There was no jurisdiction for the Board to entertain the 
claim.

The RO, relying on evidence of record at the time, found that 
D.B. was entitled to DIC under 38 U.S.C.A. § 1318 in July 
2001.  As such, the RO determined the appellant was entitled 
to accrued benefits for the purposes of reimbursement of 
burial and last expenses, in February 2002.  The appellant 
received reimbursement for burial expenses at that time.  He 
contends that D.B.'s estate is entitled to the full award of 
DIC benefits that she would have received during her lifetime 
if benefits had been granted in a timely manner.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a beneficiary, periodic 
monetary benefits to which he or she was entitled to, on the 
basis of evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period of not more than 
two years prior to death, may be paid to certain parties.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2007).  

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
the veteran's children (in equal shares); and the veteran's 
dependent parents (in equal shares) or the surviving parent.  
Upon the death of a surviving spouse or remarried surviving 
spouse, payment goes to the children of the deceased veteran.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 U.S.C.A. § 5121 
(a)(2)(A),(B), (a)(3), (a)(5); 38 C.F.R. § 3.1000(a)(1)-(4) 
(2007).

For purposes of determining eligibility as a claimant, a 
child must be unmarried and must be either under the age of 
18, have become permanently incapable of self- support before 
the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 
C.F.R. §§ 3.57(a)(1), 3.1000(d)(2) (2007).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, on December 16, 2003.  Section 104 
amended 38 U.S.C.A. § 5121(a) by repealing the two-year limit 
on accrued benefits so that a veteran's survivor may receive 
the full amount of award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  See Pub. L. No. 108-183, § 104(d); 38 U.S.C.A. 
§ 5121(a) (West Supp. 2008).  The change does not affect 
cases involving deaths prior to that time, such as this case.

The Board also notes that 38 C.F.R. § 3.1000 was amended in 
December 2006, effective January 29, 2007, to implement 
changes made to 38 U.S.C.A. § 5121.  See 71 Fed. Reg. 78,368-
78,369 (Dec. 29, 2006).  The changes made to the regulation 
do not impact the adjudication of the appellant's claim.  The 
changes do not alter the requirement that the claimant must 
qualify as one of the three statutorily enumerated categories 
of recipients in order to receive accrued benefits beyond 
reimbursement for last expense and burial.  

The facts of the case are not in dispute.  The appellant 
submitted his claim in December 2000.  He was approximately 
41 years old at that time, thus he was beyond the age for 
recognition as a child.  The claims folder does not contain 
any evidence that the veteran was permanently incapable of 
self-support before the age of 18 nor does the appellant make 
such an assertion.  Clearly, the appellant does not satisfy 
the necessary criteria to be considered a child under 
38 U.S.C.A. § 5121.  

The appellant's entire argument is based on the fact that 
D.B.'s claim for DIC was filed in April 1994 and her benefits 
were not granted, although only temporarily, until November 
2000, after she had died.  He maintains that the estate 
should receive the payments that D.B. would have received 
during her lifetime, especially if her claim had been decided 
in a timely manner.

The Board finds that there is no legal authority to support 
the appellant's contentions.  It is regrettable that it took 
six years to resolve D.B.'s claim; however, the length of 
time to decide a case is not a factor in determining whether 
accrued benefits may be paid.  The law is specific on who may 
receive accrued benefits.  The appellant is not eligible for 
any type of accrued benefit except for that provided by 
38 U.S.C.A. § 5121(a)(5) - the reimbursement for the expense 
of the last sickness and burial.  He does not meet the other 
stated criteria for eligibility.  

The appellant has been reimbursed for last expenses and 
burial for D.B., based on the information he provided in 
December 2000.  He has not alleged that there are any 
outstanding, and qualifying, expenses that he has sought 
reimbursement for that have not been adjudicated.   

Accordingly, there is no legal basis to award the appellant 
an increased amount of accrued benefits, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The appellant was not provided with the notice required, in 
most cases, by the Veterans Claims Assistance Act of 2000 
(VCAA).  Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to an increased amount of accrued benefits is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


